DETAILED ACTION
This action is responsive to the application No. 16/853,535 filed on April 20, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of the Group II invention and Species 1 reading on Fig. 1A, in the reply filed on 03/21/2022 is acknowledged.  Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Accordingly, pending in this Office action are claims 1-20.
The traversal is on the grounds that the search would necessarily be coextensive and as such, there is no undue burden on the examiner. This is found not persuasive because a separate classification is a prima facie showing of burden and while the search would likely be overlapping, there is no reason to believe the search would be coextensive giving the divergent subject matter (i.e., a product search would require no search for a computer-implemented method comprising a placement and routing tool, among other methodology limitations).  The inventions have acquired a separate status in the art in view of their different classification, for instance, the device claims classified in CPC class H01L27/0688 related to integrated circuits having a three-dimensional layout, and the 
For all the above reasons, the restriction requirement between inventions is still deemed proper and is, therefore, made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sio (US 2019/0164949).

Regarding Claim 14, Sio (see, e.g., Figs. 1-4 and annotated Fig. 1B), teaches a computer-implemented method of generating a layout for a semiconductor cell block, the computer-implemented method comprising (see, e.g., Fig. 3, par. 0051):15
placing, with a placement and routing tool (see, e.g., par. 0067), a first semiconductor cell 140-8a in a first layer row8 of a stack of layers row1-8 and a 140-6a in a second layer row6 of the stack of layers row1-8, the first semiconductor cell 140-8a having a first cell height B and the second semiconductor cell 140-6a having a second cell height A larger than the first height B (see, e.g., pars. 0020, 0023, 0067);20
placing, with the placement and routing tool, pins on each of the first semiconductor cell 140-8a and the second semiconductor cell 140-6a (see, e.g., par. 0032);
placing, with the placement and routing tool, vias connected to the pins (see, e.g., par. 0041); and
placing, with the placement and routing tool, metal routing layers 272 connected to the vias (see, e.g., pars. 0041-0042).
Sio is silent with respect to the claim limitation that the second cell height A is a non-integer value multiple of the first cell height B.
However, this claim limitation is merely considered a change in the height A and/or B of the second semiconductor cell 140-6a and/or first semiconductor cell 140-8a in Sio’s process.  The specific claimed height, absent any criticality, is only considered to be an obvious modification of the height B of the first second semiconductor cell 140-8a and/or the second height A of the second semiconductor cell 140-6a in Sio’s process, as the courts have held that changes in height without any criticality, are within the level of skill in the art.  According to the courts, a particular height is nothing more than one among numerous heights that a person having ordinary skill in the art will find obvious to provide In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed height, it would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed height in Sio’s process.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed height or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen height or upon another variable recited in a claim, the applicant must show that the chosen height is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”).  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”).

Regarding Claim 15, Sio teaches all aspects of claim 14.  Sio is silent with respect to the claim limitation that the non-integer value multiple is in a range from approximately 1.1 to approximately 1.9.
See also the comments stated above in claim 14 regarding criticality of heights which are considered repeated here.  

Regarding Claim 16, Sio teaches all aspects of claim 14.  Sio (see, e.g., Figs. 1-4 and annotated Fig. 1B), teaches that the first layer row8 has a first height H1 and the second layer row6 has a second height H2, wherein the second height H2 is larger than the first height H1.
Sio is silent with respect to the claim limitation that the second cell height H2 is a non-integer value multiple of the first cell height H1.
See also the comments stated above in claim 14 regarding criticality of heights which are considered repeated here.

Regarding Claim 17, Sio teaches all aspects of claim 14.  Sio (see, e.g., Figs. 1-4 and annotated Fig. 1B), teaches placing, with the placement and routing tool, at least one power rail 270 in the stack of layers row1-8 (see, e.g., par. 0042).  

Regarding Claim 18, Sio teaches all aspects of claim 14.  Sio (see, e.g., Figs. 1-4 and annotated Fig. 1B), teaches placing, with the placement and routing tool, a third semiconductor logic cell 140-5a in the stack row1-8, the third 15semiconductor logic cell 140-5a having a third cell height B, wherein the third cell height B is an integer value multiple of the first cell height B (see, e.g., par. 0023).

Regarding Claim 19, Sio teaches all aspects of claim 14.  Sio (see, e.g., Figs. 1-4 and annotated Fig. 1B), teaches that:
the first layer row8 is one of a plurality of first layers row1/2/4/5/7/8, the plurality of first layers20 row1/2/4/5/7/8 comprising pairs row1/2, row4/5, row7/8 of first layers row1/2/4/5/7/8 stacked directly on each other, and
the second layer row6 is one of a plurality of second layers row3/6, the second layer row6 being between adjacent pairs row4/5, row7/8 of the first layers row1/2/4/5/7/8.

Regarding Claim 20, Sio teaches all aspects of claim 19.  Sio (see, e.g., Figs. 1-4 and annotated Fig. 1B), teaches that a number of layers of the 25plurality of first layers row1/2/4/5/7/8 is larger than a number of layers of the plurality of second layers row3/6.

    PNG
    media_image1.png
    640
    476
    media_image1.png
    Greyscale
15201015202576Attorney Docket No. 080-0390-01000/ST18-19
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.

/Nelson Garces/
Primary Examiner, Art Unit 2814